    



 
EXHIBIT 10.48
 
FIRST AMENDMENT TO LIMITED DURATION WAIVER OF POTENTIAL DEFAULTS AND EVENTS OF
DEFAULT UNDER CREDIT AGREEMENT
 
This First Amendment to Limited Duration Waiver Of Potential Defaults And Events
Of Default Under Credit Agreement (the “Amendment”) is made as November 25,
2008, by and among the Pilgrim’s Pride Corporation, a Delaware Corporation
(“Borrower”), the Syndication Parties (whose signatures appear below), and
CoBank ACB, as Administrative Agent for the Syndication Parties (“CoBank”).
 
Recitals:
 
        A.The Borrower, the Syndication Parties and the Agent are parties to
that certain Limited Duration Waiver Of Potential Defaults And Events Of Default
Under Credit Agreement dated as of October 26, 2008 (the “Waiver Agreement”).  
 
        B.Pursuant to the Waiver Agreement, the Required Lenders agreed, among
other things, to waive the Subject Defaults for during the period ending on
November 26, 2008.
 
       C.The Borrower has requested that the Required Lenders amend the Waiver
Agreement to extend the Waiver Period and to amend certain other provisions
thereof, and the Required Lenders are willing to do so subject to the terms and
conditions set forth herein.
 
Accordingly, subject to the satisfaction of the conditions precedent set forth
below, the Borrower and the Required Lenders agree as follows:
 
Now, Therefore, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:
 
1.Incorporation of Recitals; Defined Terms.  The Borrower acknowledges that the
Recitals set forth above are true and correct in all material respects.  The
defined terms in the Recitals set forth above are hereby incorporated into this
Amendment by reference.  All other capitalized terms used herein without
definition shall have the same meanings herein as such terms have in the Waiver
Agreement.
 
2.Amendment of Section 2.1 of the Waiver Agreement.  
 
Section 2.1 of the Waiver Agreement shall be amended to read as follows:
 
    2.1.Except as provided in this Subsection 2.1 of this Agreement, the Agent
and the Syndication Parties reserve the right to exercise any and all of their
rights, powers and remedies under the Credit Agreement and the other Loan
Documents, including the right to cease making Loans, and the right to
accelerate the maturity of all outstanding Bank Debt.  Subject to satisfaction
of the terms and conditions contained in this Agreement, the Agent and the
Syndication Parties agree to waive the Subject Defaults and shall, with respect
to the Subject Defaults (but not with respect to any other Potential Default or
Event of Default that may be existing or that may occur), not exercise their
rights, powers and remedies under the Credit Agreement or the other Loan
Documents but only for the period beginning October 28, 2008, and ending at
12:00 Noon, Chicago time, on December 1, 2008 (the “Waiver Period”).
 
          3.Amendment of the Waiver Agreement.  The definition of "Subject
Defaults" in the Waiver Agreement shall be amended to include the Indenture
Payment Event (as defined below).
 
                  4.Amendment of Section 4.3 of the Waiver Agreement.
 
Section 4.3 of the Waiver Agreement shall be amended to read as follows:
 
No later than December 1, 2008, the Borrower shall execute and deliver a deed of
trust or mortgage and assignment of leases and rents with respect to Borrower’s
interest in each unencumbered property of the Borrower pursuant to section
10.18(f) of the Credit Agreement.
 
         5.Acknowledgement of Liens.  The Borrower hereby acknowledges and
agrees that all indebtedness, obligations and liabilities of the Borrower, owing
to the Agent and the Syndication Parties arising out of or in any manner
relating to the Loan Documents, shall continue to be secured by liens and
security interests on all of the Collateral pursuant to the Loan Documents
heretofore or hereafter executed and delivered by the Borrower, and nothing
herein contained shall in any manner affect or impair the priority of the liens
and security interests created and provided for thereby as to the indebtedness,
obligations, and liabilities which would be secured thereby prior to giving
effect to this Amendment.
 
          6.Representations and Warranties.  The Borrower represents and
warrants to the Agent and the Syndication Parties that:
 
    (a)the Borrower has full right and authority to enter into this Amendment
and to perform all of its obligations under the Waiver Agreement as amended
hereby;
 
    (b)this Amendment and the performance or observance by the Borrower of any
of the matters and things herein provided for do not (i) contravene or
constitute a default under any provision of law or any judgment, injunction,
order or decree binding upon the Borrower or any provision of the organizational
documents (e.g., certificate or articles of incorporation and by-laws) of the
Borrower, or (ii) contravene or constitute a default under any covenant,
indenture or agreement of or affecting the Borrower or any of its Property;
 
    (c)the obligations of the Borrower under the Waiver Agreement as amended
hereby are legal, valid, enforceable (except as enforcement may be limited by
equitable principles or by bankruptcy, insolvency, reorganization, moratorium,
or similar laws relating to or limiting creditors’ rights generally) and
subsisting and not subject to set-off, defense (other than payment) or
counterclaim;
 
    (d)no Potential Default or Event of Default has occurred and is continuing,
other than the Subject Defaults;
 
    (e)the Company’s indebtedness, obligations and liabilities to the Agent and
the Syndication Parties under the Loan Documents constitute “Designated Senior
Indebtedness” as defined in the First Supplemental Indenture dated as of January
24, 2007, between the Company and Wells Fargo Bank, National Association, as
Trustee, relating to the Company’s 8-3/8% Senior Subordinated Notes due 2017;
and
 
    (f)the Company has decided that during the Waiver Period as extended by this
Amendment it will not pay any interest on its 8-3/8% Senior Subordinated Notes
due 2017 or its 7-5/8% Senior Notes due May-1, 2015 (the "Indenture Payment
Event").
 
          7.Release.  For value received, including without limitation, the
agreements of the Syndication Parties in this Amendment, the Borrower hereby
releases the Agent and each Syndication Party, its current and former
shareholders, directors, officers, agents, employees, attorneys, consultants,
and professional advisors (collectively, the “Released Parties”) of and from any
and all demands, actions, causes of action, suits, controversies, acts and
omissions, liabilities, and other claims of every kind or nature whatsoever,
both in law and in equity, known or unknown, which such Borrower has or ever had
against the Released Parties from the beginning of the world to this date
arising in any way out of the existing financing arrangements between the
Borrower and the Syndication Parties, and the Borrower further acknowledges
that, as of the date hereof, it does not have any counterclaim, set-off, or
defense against the Released Parties, each of which the Borrower hereby
expressly waives.
 
          8.Waiver Agreement Remains Effective.  Except as expressly set forth
in this Amendment, the Waiver Agreement and all of the obligations of the
Borrower thereunder, the rights and benefits of the Agent and Syndication
Parties thereunder, and the liens and security interests created thereby remain
in full force and effect.  Without limiting the foregoing, the Borrower agrees
to comply with all of the terms, conditions, and provisions of the Waiver
Agreement except to the extent such compliance is irreconcilably inconsistent
with the express provisions of this Amendment.  This Amendment is intended by
the Syndication Parties as a final expression of their agreement and is intended
as a complete and exclusive statement of the terms and conditions of this
Amendment.  
 
          9.Fees and Expenses.  The Company shall pay on demand all fees and
expenses (including attorneys’ fees) incurred by the Agent and its counsel in
connection with this Amendment and the other instruments and documents being
executed and delivered in connection herewith, and all fees and expenses of
counsel to the Agent with respect to the credit facilities subject to the Credit
Agreement.
 
          10.Conditions Precedent.  The effectiveness of this Amendment is
subject to the satisfaction of the following conditions precedent:  
 
    (a)the Borrower, the Agent, and the Required Lenders shall have executed and
delivered this Amendment and consent in the space provided for that purpose
below, on or before November 26, 2008;
 
    (b)the Agent shall have received a copy of a fully executed amendment to the
BMO Limited Duration Waiver extending the waiver under the BMO Limited Duration
Waiver of any default under the BMO Credit Agreement that is analogous to the
Subject Defaults for a period ending no earlier that the Waiver Period as
extended by this Amendment, which amendment shall not contain or add to the BMO
Limited Duration Waiver any other terms or provisions that are not contained in
the Waiver Agreement as amended by this Amendment or that are inconsistent with
the terms of the Waiver Agreement as amended by this Amendment or that are more
favorable to the lenders under the BMO Credit Agreement than the terms of the
Waiver Agreement as amended by this Amendment are favorable to the Syndication
Parties, and which otherwise shall be in form and substance reasonably
satisfactory to the Agent, and such amendment to the BMO Limited Duration Waiver
shall be effective;
 
    (c)the Agent shall have received a copy of a fully executed amendment to the
Fairway Limited Duration Waiver extending the waiver thereunder of any default
under the Receivables Purchase Agreement that is analogous to the Subject
Defaults for a period ending no earlier that the Waiver Period as extended by
this Amendment, agreeing to extend the existing amendments to the Amended and
Restated Receivables Purchase Agreement during the Waiver Period and agreeing to
continue to provide credit thereunder during the Waiver Period as extended by
this Amendment, which limited duration waiver shall not contain any other terms
or provisions that are not contained in the Waiver Agreement as amended by this
Amendment or that are inconsistent with the terms of the Waiver Agreement as
amended by this Amendment or that are more favorable to the lenders under the
Receivables Purchase Agreement than the terms of the  Waiver Agreement as
amended by this Amendment are favorable to the Banks, and which otherwise shall
be in form and substance reasonably satisfactory to the Agent, and such
amendment to the Fairway Limited Duration Waiver shall be effective; and
 
    (d)the payment of the current legal fees and expenses referred to in
Section 9 above.
 
          11.General Provisions.
 
(a)Authority of Borrower.  By its acceptance hereof, the Borrower hereby
represents that it has the necessary power and authority to execute, deliver,
and perform the undertakings contained herein, and that this Amendment
constitutes the valid and binding obligation of the Borrower enforceable against
it in accordance with its terms.
 
(b)Severability.  Any provision of this Amendment held invalid, illegal, or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality, or unenforceability without
affecting the validity, legality, and enforceability of the remaining provision
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
 
(c)Loan Document.  The parties hereto hereby acknowledge and agree that this
Amendment shall constitute a Loan Document for all purposes of the Credit
Agreement and the other Loan Documents.
 
(d)Survivability.  Unless otherwise expressly stated herein, the provisions of
this Amendment shall survive the termination of the Waiver Period.
 
(e)Counterparts.  This Amendment may be executed in counterparts and by
different parties on separate counterpart signature pages, each of which
constitutes an original and all of which taken together constitute one and the
same instrument.  Delivery of executed counterparts of this Amendment by
telecopy shall be effective as an original.  This Amendment may be executed by
the parties hereto in separate counterparts, each of which, when so executed and
delivered, shall be an original, but all such counterparts shall together
constitute one and the same instrument.  Each counterpart may consist of a
number of copies hereof, each signed by less than all, but together signed by
all, of the parties hereto.  Copies of documents or signature pages bearing
original signatures, and executed documents or signature pages delivered by a
party by telefax, facsimile, or e-mail transmission of an Adobe® file format
document (also known as a PDF file) shall, in each such instance, be deemed to
be, and shall constitute and be treated as, an original signed document or
counterpart, as applicable.  Any party delivering an executed counterpart of
this Amendment by telefax, facsimile, or e-mail transmission of an Adobe® file
format document also shall deliver an original executed counterpart of this
Amendment, but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Amendment.
 
(f)Governing Law.  This Amendment shall be governed by Colorado law and shall be
governed and interpreted on the same basis as the Credit Agreement.
 
(g)Successors and Assigns.  This Amendment shall be binding upon and inure to
the benefit of Borrower, Agent, and the Syndication Parties, and their
respective successors and assigns, except that Borrower may not assign or
transfer its rights or obligations hereunder without the prior written consent
of all the Syndication Parties.
 
(h)Headings.  The captions or headings in this Amendment are for convenience
only and in no way define, limit or describe the scope or intent of any
provision of this Amendment.
 
(i)No Other Modifications.  The Credit Agreement, except as expressly modified
herein, shall continue in full force and effect and be binding upon the parties
thereto.
 
 [Signature Pages to Follow]

80386851.3
DALDMS/652641.3
 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
Limited Duration Waiver Of Potential Defaults And Events Of Default Under Credit
Agreement to be executed as of the date and year first above written.
 


ADMINISTRATIVE AGENT:CoBank, ACB




By:/s/ James Matzat
Name:James Matzat
Title:Vice President




BORROWER:Pilgrim’s Pride Corporation


By:           /s/ Richard A.
Cogdill                                                              
Name: Richard A. Cogdill
Title: Vice President, Secretary and Treasurer




SYNDICATION PARTIES:CoBank, ACB




By:/s/ James Matzat
Name:James Matzat
Title:Vice President


Agriland, FCS




By: /s/ Dwayne Young
Name:Dwayne Young
Title:Chief Executive Officer


Deere Credit, Inc.




By: /s/ John H. Winger
Name:John H. Winger
Title:Manager, AFS Credit Operations


{Signature Page to First Amendment}


Bank of the West




By:/s/ Larry L. Redding
Name:Larry L. Redding
Title:Vice President




John Hancock Life Insurance Company




By:/s/ Dwayne Bertrand
Name:Dwayne Bertrand
Title:Managing Director




The Variable Annuity Life Insurance Company
AIG Global Investment Corp., investment advisor


By:
Name:
Title:




The United States Life Insurance Company in the City of New York
AIG Global Investment Corp., investment advisor


By:
Name:
Title:




Merit Life Insurance Co.
AIG Global Investment Corp., investment advisor


By:
Name:
Title:


{Signature Page to First Amendment}


American General Assurance Company
AIG Global Investment Corp., investment advisor


By:
Name:
Title:


AIG International Group, Inc.
AIG Global Investment Corp., investment advisor


By:
Name:
Title:


AIG Annuity Insurance Company
AIG Global Investment Corp., investment advisor


By:
Name:
Title:


Transamerica Life Insurance Company




By:
Name:
Title:


The CIT Group/Business Credit, Inc.




By:
Name:
Title:


Metropolitan Life Insurance Company




By:/s/ Barry L. Bogseth
Name:Barry L. Bogseth
Title:Director


{Signature Page to First Amendment}


Cooperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank-Nederland” New
York Branch




By:/s/ Richard J. Beard
Name:Richard J. Beard
Title:Executive Director




By:/s/ Rebecca Morrow
Name:Rebecca Morrow
Title:Executive Director




Farm Credit Services of America, PCA


By:/s/ Bruce Dean
Name:Bruce Dean
Title:Vice President






The Prudential Insurance Company of America




By:
Name:
Title:


{Signature Page to First Amendment}
 




 


 





DALDMS/652641.3
 
 

--------------------------------------------------------------------------------

 
